Citation Nr: 0925564	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
PTSD.

The Veteran and his spouse presented testimony at an April 
2004 RO hearing before a Decision Review Officer (DRO).  They 
also testified at a February 2007 video conference hearing 
held before the undersigned Acting Veterans Law Judge.

The Board remanded the claim in June 2007 and July 2008 for 
further development.  

After review, the Board finds that further development is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's initial claim was for depression, bad 
nightmares, anxiety and nervous disorder.  He believed that 
he had PTSD.  At his personal hearing in February 2007, the 
Veteran clarified that his claim was for a psychiatric 
disability to include PTSD.

The Veteran stated that while in Vietnam he served with an 
Engineer Battalion with the 4th Infantry Division near 
Pleiku.  According to the Veteran's DD Form 214, his military 
occupational specialty was Heavy Truck Driver and he served 
in Vietnam from June 1969 to June 1970.  The Veteran's 
personnel records show that from February 1969 to January 
1971 the Veteran was a Heavy Truck Driver.  

In his substantive appeal, the Veteran stated he was attached 
to the 4th Infantry Division as a truck driver and they were 
attacked numerous times when he went out as a convoy.  While 
he was attached to the Engineers of the 4th Infantry 
Division, he also pulled guard duty and the camp was attacked 
by mortar round and sniper fire.

The Veteran has described several stressor incidents that 
happened during the time he was assigned to Vietnam in 
Pleiku, An Khe, Kontum, and Qui Nhon, while he was on convoy 
and on post when he was assigned to the 4th Infantry 
Division.  He claims that he lost a friend who had become 
close to him, on guard duty men were lost and on convoys a 
friend was lost.  Also night and day everyone had to stay on 
their toes because mortar would come at any time and no one 
could get any sleep.  He also claimed that men would go out 
on convoys and be lost and never heard from again.  So, one 
began to wonder when your time is coming and would you be 
next and never got any sleep.

Additional stressors described by the Veteran were that while 
being transferred to his duty station some of his new buddies 
and friends were killed in a mortar attack and others were 
wounded and it was only a few trucks back.  They also 
received sniper fire.  There was nothing he could do to help 
them and sometimes he could hear them crying out for help.  
He traveled on roads to Kontum, An Khe and Qui Nhon.  On some 
occasions, trucks ran over a land mine killing both the 
driver and rider and he could still see what was left of 
them.  A round landed in the back of a gun truck which killed 
everyone in it.  He could see different body parts scattered 
along the road.  On those trips he also saw dead Vietnamese 
beside or in the road wherever they were killed.  The Veteran 
related an incident that occurred when he was on guard duty 
at night when just before dawn, they were gassed, attacked by 
mortar and received small arms fire.  Several buddies were 
hit fairly badly and were medically evacuated.  They were 
never heard from again and were presumed dead.  Another time 
when he was on guard duty, there were a number of explosions 
and the sky lit up inside the perimeter.  There were two dead 
and a chopper was blown up.  Guard dogs later identified 
where the enemy came through the fence.  

At a VA C&P examination in December 2008, the inservice 
stressors were shown as the Veteran having been in a convoy 
which came under fire and people were killed.  He did not 
fire his weapon during this action.  The second stressor was 
being on guard duty and an American soldier was blown up not 
far from him.  A third stressor was the constant burden of 
mortar fire and threat of injury and death.  The Veteran's 
duties were primarily to drive a big truck.  A diagnosis of 
PTSD was provided and the examiner linked the specific 
inservice stressors noted in the examination report to the 
Veteran's current condition which were sufficient to cause 
PTSD and no other psychiatric disability was found to be 
present.  

Although the record contains a diagnosis of PTSD, which is 
favorable to the claim, further development is needed to 
provide corroboration of the stressors claimed.  The Veteran 
has reported having problems with his memory and has been 
unable to provide specific details regarding the claimed 
stressor incidents in Vietnam, names of other servicemen 
involved, or his unit.  At his February 2007 hearing, the 
Veteran testified that he recalled one time when people were 
killed in a convoy that happened approximately in the middle 
of his tour but he was unable to recall specific dates.  

A request has not been made to the United States Army and 
Joint Services Records Research Center (JSRRC) for records to 
consider for credible supporting evidence of the Veteran's 
stressors.  The Veteran, through his representative, claims 
that a further search should be made for the Unit Histories 
and Combat Chronologies of the unit in which the Veteran 
served.  A review finds that the service treatment records 
show that in August 1969 and January 1970, the Veteran was 
seen at the 4th Engineers Aid Station.  When seen in February 
and March 1970, the entry reflects the Veteran was assigned 
to "E" Company, 4th Engineers Battalion, 4th Infantry 
Division.  An attempt should be made to obtain unit history 
and operation reports for the unit and parent unit for "E" 
Company, 4th Engineers Battalion, 4th Infantry Division for 
the period from June 1969 to June 1970.  

Accordingly, the case is REMANDED for the following action:

1.  A request should be sent to the United 
States Army and Joint Services Records 
Research Center (JSRRC) to obtain the unit 
history, operation reports, and combat 
chronologies for the unit and parent unit 
shown as "E" Company, 4th Engineers 
Battalion, 4th Infantry Division for the 
period from June 1969 to June 1970 when 
the Veteran was assigned to Vietnam.  

The request should also include a summary 
of the claimed stressors compiled from the 
Veteran's information to include a request 
regarding a stressor of an attack on a 
convoy with fatalities that occurred 
approximately during a three month period 
from November 1969 to January 1970 in 
Vietnam.  

If suggested by the JSRRC, the RO should 
also request any available pertinent 
records from other organizations such as 
the National Archives and Records 
Administration (NARA).

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

